Title: To George Washington from Caleb Gibbs, 11 March 1789
From: Gibbs, Caleb
To: Washington, George



Boston March 11th 1789

Suffer me Dear Sir to congratulate your Excellency on the appointment to the first seat in this Republic, more especially when called to fill this important station by the united voice of a free people. In this Office by the tener of the constitution, It is with your Excellency, from whence will orriginate many appointments under the New Government; and in the distribution of which, may an old servant flatter himself that he shall not be forgotten. I have no family except the most amiable of Women for my wife. Business at present I am not so engaged in but what with the least disadvantage could leave and at the shortest notice. If it is possible I shall visit New York and take Mrs Gibbs with me by the first or second week in April, when I once more promise myself the real happiness of seeing your Excellency, and satisfying Mrs Gibbs in this pleasing event; In the mean time If ought in my life claims your Excellency’s least attention may I venture at a lasure hour of being honored by a Line from you. If this should meet your Excellency at Mount

Vernon I pray you t⟨o⟩ offer me in terms of Respect to Mrs Washington & family. With the sincerest attachment I have the honor to be Dear Sir Your Excellency’s Most Obedient humble Servant

C. Gibbs

